Citation Nr: 0319924	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability manifested 
by essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO initially 
declined to reopen a claim for service connection for anxiety 
reaction (claimed as nervous condition).  The veteran 
subsequently clarified that he was seeking a claim for 
service connection for disability manifested by essential 
tremor.  The Board remanded this case in March 1999 in order 
to accommodate the veteran's request for a travel board 
hearing.  On May 11, 1999, a hearing was held at the RO 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim, and was designated by 
the Chairman of the Board to conduct that hearing.  
38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded the 
claim to the RO in July 1999 for further development.  The RO 
has completed the development requested by the Board and, 
following continued denial of the claim, has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

The veteran's essential tremor is causally related to 
traumatic injury in service.


CONCLUSION OF LAW

Essential tremor was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that has manifested an essential tremor 
of the hands ever since incurring a concussive-type injury to 
the head in service.  Specifically, he alleges being in close 
proximity to the explosion of the U.S.S. SERPENS in January 
1945 while stationed at Guadalcanal, British Solomon Islands.  
He claims to have incurred a perforation of this left eardrum 
as a result of this traumatic injury, and to have been 
treated for nervousness and hand shaking following this 
incident.  Lay statements from his ex-wife and uncle reflect 
their personal observation of his hand shaking since 1946.

The veteran served on active duty from March 1943 to March 
1946.  His service records indicate that he served with the 
230th Port Company in Guadalcanal from January 1944 to 
January 1946.  Research provided the National Archives 
Records Administration (NARA) document that the U.S.S. 
SERPENS was destroyed by a large explosion on January 29, 
1945 resulting in the death of a majority of its crew.  
Witnesses on shore described an earthquake-like shock wave 
from the explosion.  Service medical records reveal that the 
veteran presented in July 1945 with spontaneous onset of left 
ear pain with discharge, and physical examination 
demonstrated chronic, suppurative otitis media with secondary 
perforation of the eardrum.  A December 1945 hospitalization 
record noted that he seemed "extremely nervous," but 
physical examination revealed a "normal" nervous system 
with physiological reflexes.  

The veteran's original Application for Pension or 
Compensation, received in April 1946, revealed his 
contentions of a "busted left ear drum" first noticed in 
July 1945, but possibly "caused from explosions" at 
Guadalcanal.  He also voiced complaint of "nervousness -- My 
hands are shakey - may have been caused from strain of army 
life."  A January 1949 private medical examination report 
again reflected his allegation of perforating his eardrum as 
a "[r]esult of explosion."  A June 1950 VA examination did 
not indicate any abnormality of the nervous system.

In pertinent part, a September 1979 private examination 
report noted as follows:

[The veteran] has been my patient 
intermittently for the past 8-10 years.  He 
has been treated for acute anxiety as well as 
insomnia resulting from any [sic] extraneous 
problem.  He also gives a history of having 
been injured in the war due to shell 
concussion and upon physical examination 
exhibits a grossly scarified tympanic 
membrane.

In October 1979, the veteran submitted a VA Form 21-4138 
wherein he complained of a worsening of his nerve condition 
to the point where his "hands [were] shaking all the time."

VA examination report dated November 1979 again reflected his 
allegation that his left ear injury resulted from "enemy 
bomb blasts" and "large explosions" while stationed at 
Guadalcanal.  VA clinical records in 1982 first reflect that 
he was on medication for a maximal tremor of the hands.  A VA 
clinical record in October 1986 reflected his report of an 
"intention tremor since 1944."  In January 1995, he was 
given a diagnosis of essential tremor which he stated began 
in service.

A September 1995 neurology examination by Mark H. Werner, 
M.D., reflected the following diagnosis and opinion:

This 72 year old man has a history of tremor 
since an explosion in WWII.  He has a postural 
and intention tremor which may be related to 
anxiety, benign essential tremor, thyroid 
abnormality or perhaps some slight brain 
damage from the explosion.

In November 1995, Dr. Werner gave the following impression:

Essential tremor, improved with Inderal 
therapy.  No cause for the tremor has been 
found as detailed in the previous progress 
note and the relationship to the explosion he 
suffered in WW II is uncertain.

VA examination in October 1999 reflected opinion that the 
veteran manifested mild Parkinson's features, but that the 
overall disability picture was more consistent with essential 
tremor.  VA examination in December 2000 resulted in the 
following opinion:

The patient is 75-year old white male, with 
evidence of essential tremor on exam.  The 
patient reports that he has had this tremor 
since explosion in GUALAC Canal.  Since we do 
not know the etiology of essential tremor, it 
is quite possible that damage done during this 
explosion to his CNS has caused this disorder.  
Central tremor is usually seen in the elderly 
patients and occurs with no known etiology.  
This tremor is causing significant life style 
modifications, as it is most pronounced when 
he tries to use his right arm, which is his 
dominant arm.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during a 
period of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran alleges that his essential tremor of the hands 
was incurred as a result of a concussive-type injury to the 
head following the explosion of the U.S.S. SERPENS.  He 
notified VA of this event as early as his original 
Application for Pension or Compensation submitted one month 
following his discharge from service.  The explosion of the 
U.S.S. SERPENS is verified by official military documents, 
and the veteran's presence at Guadalcanal at that time period 
is not in question.  This evidence strongly suggests that the 
veteran, in fact, was personally exposed to the ship 
explosion, and the Board finds no reason of record to doubt 
the veracity of the veteran's allegations.  Cf. Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  VA opinion in December 
2000 indicates that it is "quite possible" that the 
veteran's essential tremor is due to central nervous system 
damage caused by the ship explosion.  Dr. Werner also 
identified slight brain damage from the explosion as one of 
the possible etiologies of the veteran's essential tremor.  

While the exact etiology of the veteran's essential tremor is 
not conclusively established, there is competent lay evidence 
of record that the veteran has manifested continuity of 
symptomatology since service.  38 C.F.R. § 3.159(a)(2) 
(2002).  There is also medical opinion which gives rise to 
reasonable doubt as to whether the essential tremor is 
related to the ship explosion in service.  On this evidence, 
the Board resolves reasonable doubt in favor of the veteran 
by finding that the veteran's essential tremor was caused by 
traumatic injury in service.  38 U.S.C.A. § 5107(b) (West 
2002).  The claim for service connection for essential 
tremor, therefore, is granted.


ORDER

Service connection for essential tremor is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

